TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00446-CV


                              Justin B. Yarborough, Appellant

                                               v.

                                  H.E. Smith, Ltd., Appellee


           FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-19-003512, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties to this appeal have filed a joint motion to dismiss this cause with

prejudice pursuant to the terms of a settlement agreement. Having reviewed the motion and the

record, we grant the motion and dismiss the appeal.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Joint Motion

Filed: March 18, 2021